1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     ANTHONY BUTLER,                                    Case No. 3:20-cv-00560-MMD-WGC
7                                       Petitioner,                    ORDER
             v.
8
      W. GITTERE, et al.,
9
                                    Respondents.
10

11

12          This habeas matter is before the Court on Petitioner Anthony Butler’s Motion to
13   Stay Case. (ECF No. 16.) Respondents filed a non-opposition. (ECF No. 17.)
14          Petitioner challenges a 2012 conviction and sentence imposed by the Eighth
15   Judicial District Court for Clark County. Petitioner previously challenged this same
16   judgment of conviction in federal court. See Butler v. State of Nevada, Case No.: 2:12-cv-
17   01682-MMD-GWF (D. Nev. Filed Sept. 25, 2012). In the 2012 case, Petitioner filed his
18   petition before the state court issued the judgment of conviction, and the Court dismissed
19   his petition as fully unexhausted. See id. at ECF No. 4. In June 2021, Petitioner filed a
20   motion for relief from final judgment based on Mena v. Long, 813. F.3d 907, 912 (9th Cir.
21   2016). See id. at ECF No. 9.
22          Petitioner requests a stay in this action pending a ruling on his motion for relief from
23   final judgment in the 2012 case. He further represents that the resolution of the motion for
24   relief affects the nature and substance of his amended petition in this matter. The Court
25   finds that a stay is warranted and will administratively close this action. Within 30 days of
26   the entry of an order regarding Petitioner’s motion for relief from final judgment in his 2012
27   case, he may file a motion to reopen this action.
28          It is therefore ordered that Petitioner Anthony Butler’s Motion to Stay Case (ECF
1    No. 16) is granted.

2          The Clerk of Court is directed to administratively close this action until such time as

3    the Court grants a motion to reopen the action.

4          DATED THIS 6th Day of July 2021.

5

6

7
                                              MIRANDA M. DU
8                                             CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  2
